Citation Nr: 1529528	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for hearing loss, to include otosclerosis.

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for an eye disorder, to include narrow angle glaucoma.

3.  Entitlement to service connection for hearing loss, to include otosclerosis.

4.  Entitlement to service connection for an eye disorder, to include narrow angle glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, while the Veteran requested a Board hearing in August 2007, he submitted a signed statement in February 2009 in which he withdrew his hearing request.

The issue of entitlement to service connection for hearing loss, to include otosclerosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in July 1972, the AOJ denied the Veteran's claims for entitlement to service connection for otosclerosis and sight problems.  The Veteran did not file a timely appeal or submit new and material evidence within a year following this rating decision.

2.  Evidence received since the July 1972 rating decision raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for hearing loss and an eye disorder.

3.  The evidence of record fails to demonstrate that a current eye disorder was incurred in, or is otherwise related to, the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The unappealed July 1972 rating decision that denied service connection for hearing loss, to include otosclerosis, and an eye disorder is final.  38 U.S.C.A. 
§ 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972). 

2.  Evidence received since the July 1972 decision is new and material; the claims for entitlement to service connection for hearing loss, to include otosclerosis, and an eye disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Of note, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Board finds that a VA examination is not necessary to determine whether the Veteran's claimed eye disorder is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
  
Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for a diagnosis of any eye disorder, and the record does not contain competent, medical evidence even suggesting a link between any current eye disorder and the Veteran's military service.  The Board acknowledges that the Veteran has a current diagnosis of narrow angle glaucoma, however, such was not shown for decades after service and there has been no competent suggestion that glaucoma is the result of any in-service injury.  Rather, the lone suggestion of a possible relationship between the Veteran's eye condition and his military service are his own statements.  These conclusory lay statements are insufficient standing alone to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In a rating decision dated in July 1972, the AOJ denied the Veteran's claims of entitlement to service connection for hearing loss, to include otosclerosis, and an eye disorder.  He did not file a timely appeal for either issue, or submit new and material evidence within a year following this rating decision, thus the decision became final.

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's claims in July 1972 because evidence of record failed to demonstrate that an ear condition was noted in service, and that there was no current diagnosis for an eye disorder.  As noted, the Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972). 

Since July 1972, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, VA examination reports and audiograms, and statements from the Veteran.  Following a review of the record, the most pertinent new evidence includes a March 2006 VA outpatient report, and subsequent reports, which provide a diagnosis of narrow angle glaucoma, left greater than right, and an August 2007 VA outpatient report which provided a diagnosis of mixed hearing loss with noise exposure in 1959.  The Board also notes that the Veteran's reports of in-service acoustic trauma are bolstered by his competent reports of hearing loss for several days while standing in close proximity to a 5-inch gun aboard the U.S.S. Lake Champlain while serving on the flight deck crew.  See Statement, February 20, 2009.

As such, evidence now of record clearly identifies a current diagnosis for glaucoma, speaking directly to the basis for which an eye disorder was originally denied, and the record also contains a diagnosis of mixed hearing loss which may be related to an event which occurred during the Veteran's period of active duty.  As such, new and material evidence has been received sufficient to reopen the Veteran's claims.  The issues of entitlement to service connection for these disorders are addressed in the following sections.
Service Connection

The Veteran claims that an eye disorder originated during his period of active service.  In a February 2009 statement, the Veteran attested that, "I blistered my eye balls while standing fire watch for a heliarc welder."  As noted in the preceding section, the Veteran has a current diagnosis of glaucoma, bilaterally.  

The Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for an eye disorder.  On separation in July 1961, his eyesight was 20/20 and his eyes were found to be normal on physical examination.  

Post service, while recent VA outpatient reports demonstrate continued treatment for bilateral glaucoma, at no time has any medical professional indicated, or even suggested, that any current eye disorder, to include glaucoma, may have been incurred in, or is otherwise related to, the Veteran's period of active service (to include the Veteran's report of eye blistering).  In the absence of an objectively-verifiable eye injury, the association between the Veteran's glaucoma and his period of active service cannot be assumed to exist.  Moreover, glaucoma does not appear to have actually been diagnosed for decades after the Veteran separated from service.  

Regarding the Veteran's assertions that he experienced a blistering of the eyes during his period of active service, and decreased vision thereafter, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of in-service eye problems are simply not corroborated by the medical evidence of record.  The first reports of any diagnosed eye disorders occurred in 2006, more than four decades after separation.  Moreover, the Veteran's eyes were specifically found to be normal on his separation physical in 1961, and while the Veteran applied for service connection for his eyes approximately a decade after separation, no eye disability was found at that time.

Additionally, the determination of whether glaucoma started decades earlier is a complex medical question that requires training and expertise to answer, and the Veteran has not been shown to possess such qualifications.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As such, the competent evidence simply does not establish that the Veteran's currently-diagnosed glaucoma is related to his period of active duty.  Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than four decades following separation, and there is no probative evidence of record to demonstrate a medical link between the Veteran's glaucoma and any incident of active duty.  As such, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The weight of the evidence is against the claim, and as such service connection for an eye disorder is denied.  


ORDER

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hearing loss, to include otosclerosis; the claim is reopened.

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an eye disorder; the claim is reopened.

Service connection for an eye disorder, to include narrow angle glaucoma, is denied.


REMAND

In this case, the Veteran has maintained that hearing loss, to include otosclerosis, began prior to his separation from active duty.  The Veteran reported that he served on the flight deck, and that he was in the proximity of large (5-inch) guns during his period of active service.  To date, however, medical evidence of record has not determined whether the Veteran's hearing loss is noise-induced, and an etiological opinion as to his currently-diagnosed hearing loss has not been provided.

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon.  As such, his claim for service connection must be remanded for a comprehensive VA examination so as to determine whether his current hearing loss diagnosis had its onset in, or is otherwise etiologically-related to, his period of active service.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA audiology examination to assess the etiology of the Veteran's hearing loss, or any currently-diagnosed audiological disorder.  The Veteran's claim folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, to include the Veteran's statement that he lost his hearing for several days during his military service.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not that a hearing loss disability or any audiological disorder had its onset in service, within a year of service, or is otherwise etiologically-related to service?  Why or why not?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


